Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the opinion of the Examiner, the claims as currently presented are novel, and would not have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention. 
The closest prior art identified by the Examiner is Saito (US Pre-Grant Publication 2016/00331882), Roller et al. (US Pre-Grant Publication 2013/0209314), Gartner et al. (US Pre-Grant Publication 2013/0343954), Steffens et al. (US Pre-Grant Publication 2018/0126057), Cosentino et al. (US Patent No. 5,578,267), and Fini et al. (US Patent No. 5,817,278). 
The prior art cited above is representative, generally, of the state of the art in blood oxygenators; typically integrated in a concentric fashion with a second fiber bundle configured for heat exchange, as well as heating fluid inlets and outlets, in addition to the blood and gas ports of oxygenator only devices. The prior art as a whole, fails to teach the device and method as claimed as the prior art fails to contemplate the dual chamber device using a stripping gas as claimed. Although devices of the prior art having heating fluid inlet ports might be interpreted to have ‘stripping gas’ inlet(s), it would not be reasonable to interpret the heat exchange fiber bundle as being a portion of the oxygenator bundle as would also be required to meet the claims. Furthermore, a modification such as replacing the heat exchange fibers with oxygenator fibers would destroy any combination oxygenator/heat exchanger and the prior art does not provide motivation for such. Lastly, in the opinion of the Examiner, the differences between the prior art and the claims are more than a mere duplication of the gas inlet port(s) of the prior art, as the claims require the two ports provide flow in a specific manner to regions of a single oxygenator bundle in order to achieve improved gas exchange (i.e. a specific configuration of the components not taught in the prior art which are critical to the improved performance). 
Therefore, the application as currently presented is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781